Examiner’s Comments
Applicant’s arguments with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 12, 17-19, 29 and 31 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependents, the Prior Art does not anticipate or make obvious a connecting system for boards, comprising: a support element for supporting at least one board; and a connecting device configured to releaseably fasten the at least one board to the support element, wherein the support element comprises at least one lateral surface, and at least one locking member arranged on the lateral surface; and the locking member comprises a plurality of protrusions forming a plurality of locking positions of the connecting device relative to the support element.
Regarding claim 13 and its dependents, the Prior Art does not anticipate or make obvious a support element comprising: first and second lateral surfaces, and a locking member arranged on the first lateral surface, wherein the locking member comprises a plurality of protrusions forming a corresponding plurality of locking 
Regarding claim 20 and its dependents, the Prior Art does not anticipate or make obvious the connecting device has two opposing arms, each arm comprising a locking member facing the locking member of the other arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635